DETAILED ACTION
The Amendment filed August 5, 2021 has been entered. Claims 1-3, 6, 9, 10, 19, and 20 have been amended. Currently, claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 8/5/2021, with respect to the rejections of claims 1-5, 7, 8, 19, and 20 under 35 U.S.C. 103 over Machul have been fully considered and are persuasive in view of the claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection of claims 1-5, 6, 8, 19, and 20 is made under 35 U.S.C. 103 over Machul in view of Romkee as applied below.

Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 8/5/2021, with respect to the rejections of claim 6 under 35 U.S.C. 103 over Machul in view of Muller have been fully considered and are persuasive in view of the claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection of claims 1-5, 6, 8, 19, and 20 is made under 35 U.S.C. 103 over Machul in view of Romkee and Machul as applied below.

Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 8/5/2021, with respect to the rejections of claims 9-18 under 35 U.S.C. 103 over Muller in view of Machul have been fully considered and are persuasive in view of the claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection of claims 1-5, 6, 8, 19, and 20 is made under 35 U.S.C. 103 over Muller in view of Machul and Romkee as applied below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 8, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Machulo (DE 10 2010 060 550 A1, hereinafter Machulo) in view of Romkee (US Pat. No. 5,814,724, hereinafter Romkee).

Regarding claim 1, Machulo teaches a method for identifying wear of a mechanical actuator connected to a machine (see [0008] and claim 10), the mechanical actuator having a sensor (14), a cylinder (10), and a piston rod (12) configured to extend and retract from the cylinder (see Fig. 1 and 2, retracted and extended positions, respectively), wherein the mechanical actuator is operatively connected to a first part of a machine and to a second part of the machine to move the first part with respect to the second part in response to a machine command transmitted by an electronic control module (see [0019] and [0028], wherein the Examiner has interpreted that the cylinder and piston are 
Machulo fails to teach that the mechanical actuator is operatively connected to a first part of a machine at a first connection and to a second part of the machine at a second connection; and identifying an amount of mechanical wear experienced by one of the mechanical actuator or the machine at the first and second connections based on the comparison value.
Romkee teaches a method for identifying wear of a mechanical actuator connection to a machine (see Abstract; see also Fig. 4a and 5; see also col. 6, line 1 through col. 9, line 43), the mechanical actuator having a sensor (10), a cylinder (56), and a piston rod (66), wherein the mechanical actuator is connected to a first part of a machine at a first connection (see Fig. 4b, connection point 78 to crank shaft of vehicle), and identifying an amount of mechanical wear experienced by one of the mechanical actuator of the machine at the first and second connections (see col. 8, line 7-67, mechanical wear determined based on evaluation of the position of the piston as described).
Machulo such that the mechanical wear of the connection points were determined based on the position of the piston relative to the cylinder as described by Romkee. This allows for the determination of wear at the connection points without disassembling the machinery as described by Romkee (see col. 1, lines 36-46).

Regarding claims 2 and 3, Machulo as modified by Romkee above teaches all of the limitations of claim 1.
Machulo fails to teach that the identified amount of mechanical wear is wear experienced by the piston rod or the mechanical actuator at the first and second connections; or that the identifies amount of mechanical wear is wear experienced by one of the first part or the second part at the first and second connections.
However, as described above, Romkee teaches a method for identifying wear of a mechanical actuator connection to a machine (see Abstract; see also Fig. 4a and 5; see also col. 6, line 1 through col. 9, line 43), the mechanical actuator having a sensor (10), a cylinder (56), and a piston rod (66), wherein the mechanical actuator is connected to a first part of a machine at a first connection (see Fig. 4b, connection point 78 to crank shaft of vehicle), and identifying an amount of mechanical wear experienced by one of the mechanical actuator of the machine at the first and second connections (see col. 8, line 7-67, mechanical wear determined based on evaluation of the position of the piston as described).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Machulo such that the mechanical wear of the connection points were determined based on the position of the piston relative to the cylinder as Romkee. This allows for the determination of wear at the connection points without disassembling the machinery as described by Romkee (see col. 1, lines 36-46).

Regarding claim 4, Machulo as modified by Romkee above teaches all of the limitations of claims 1 and 2.
Furthermore, Machulo teaches that the one or more threshold values of the comparing step includes a first threshold value and a second threshold value, wherein the first threshold value is compared to the retracted reference value and the second threshold value is compared to the extended threshold value to identify an amount of mechanical wear of the mechanical actuator (see [0009], [0030], [0033], [0037], comparison of actual and expected movement to determine if the piston is in a position corresponding to the end positions S1, S2).

Regarding claim 5, Machulo as modified by Romkee above teaches all of the limitations of claims 1, 2, and 4.
Furthermore, Machulo teaches that the identifying step further comprises identifying an amount of mechanical wear experienced by the piston rod (see [0009]).

Regarding claims 7 and 8, Machulo as modified by Romkee above teaches all of the limitations of claims 1 and 2.
Machulo as modified by Romkee above fails to specifically teach that the piston rod includes a fully extended position and a position of the piston rod at the extended reference location does not extend to the fully extended position; or wherein the piston rod includes a fully retracted position and a position of the piston rod at the retracted reference location does not extend to the fully retracted position.
Machulo does teach that there is a pressure chamber on both the extension side and retraction side of the piston (see Fig. 1 and 2, pressure chambers 20a and 20b).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, that the piston rod of Machulo as modified by Romkee above has a fully extended position or retracted position absent pressure in the chambers 20a and 20b. Thus, the reference locations S1 and S2 are located short of a fully extended or retracted position capability of the piston.

Regarding claim 19, Machulo teaches a method for identifying wear in a mechanical actuator resulting from continual actuation of an implement of the mechanical actuator (see [0008] and claim 10), the method comprising: selecting a mechanical actuator including a sensor (14), an actuator body (10), and an arm (12) having a fully retracted position and a fully extended position with respect to the actuator body (see Fig. 1 and 2, retracted and extended positions, respectively), wherein an actuator distance between the fully retracted position and the fully extended position is greater than the maximum moving distance (see Fig. 1 and 2, actuator travel distance limited from maximum by pressure chambers 20a and 20b); identifying, with the sensor, a starting position of the arm with respect to the actuator body at the maximum moving distance (see [0018], [0030], and Fig. 2, extended position S2 correlates to the maximum distance between a first and second part attached to the actuator body and arm); identifying, with the sensor, an actuation position of the arm with respect to the actuator body when the arm moves the implement to the maximum moving distance from the supporting part (see [0018], [0030], and Fig. 2, extended position S2 correlates to the maximum distance between a first and second part as well as the actuator body and arm); identifying a difference value by comparing the actuation position to the starting position (see [0009], [0033], and [0037], comparison of the actual and the expected movement, and threshold evolution occurs in the position recognition unit 26); and 
Machulo fails to specifically teach that the wear is in a work machine; identifying a maximum moving distance between the implement and a supporting part of the work machine; and operatively connecting the mechanical actuator to the implement at a first connection to the supporting part of the work machine at a second connection; and identifying an amount of wear at the first and second connections.
Romkee teaches a method for identifying wear of a mechanical actuator connection to a work machine (see Abstract; see also Fig. 4a and 5; see also col. 6, line 1 through col. 9, line 43), the mechanical actuator having a sensor (10), a cylinder (56), and a piston rod (66), wherein the mechanical actuator is connected to a first part of a machine at a first connection (see Fig. 4b, connection point 78 to crank shaft of vehicle), and identifying an amount of mechanical wear experienced by one of the mechanical actuator of the machine at the first and second connections based on the maximum expected travel of the piston rod during various phases of operation (see col. 8, line 7-67, mechanical wear determined based on evaluation of the position of the piston as described).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Machulo such that the mechanical wear of the connection points were determined based on the position of the piston relative to the cylinder as described by Romkee. This allows for the determination of wear at the connection points without disassembling the machinery as described by Romkee (see col. 1, lines 36-46).

Regarding claim 20, Machulo above teaches all of the limitations of claim 19.
Machulo teaches comparing the identified amount of wear to a threshold value; and based on the comparison, identifying excessive wear of one of the mechanical actuator or one of the supporting part of the work machine (see [0009]).
Machulo fails to teach comparing the identified amount of wear at the first and second connections to a threshold value; and based on the comparison, identifying excessive wear of one of the mechanical actuator or one of the supporting part of the work machine at the first and second connections.
However, as described above, Romkee teaches a method for identifying wear of a mechanical actuator connection to a work machine (see Abstract; see also Fig. 4a and 5; see also col. 6, line 1 through col. 9, line 43), the mechanical actuator having a sensor (10), a cylinder (56), and a piston rod (66), wherein the mechanical actuator is connected to a first part of a machine at a first connection (see Fig. 4b, connection point 78 to crank shaft of vehicle), and identifying an amount of mechanical wear experienced by one of the mechanical actuator of the machine at the first and second connections based on the maximum expected travel of the piston rod during various phases of operation (see col. 8, line 7-67, mechanical wear determined based on evaluation of the position of the piston as described).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Machulo such that the mechanical wear of the connection points were determined based on the measured position of the piston relative to the cylinder against the expected position as described by Romkee. This allows for the determination of wear at the connection points without disassembling the machinery as described by Romkee (see col. 1, lines 36-46).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Machulo in view of Romkee as applied to claim 1 above, and further in view of Muller (US Pat. No. 7,120,523 B2, hereinafter Muller).

Regarding claim 6, Machulo as modified by Romkee above teaches all of the limitations of claims 1 and 2.
Machulo as modified by Romkee above fails to specifically teach that the first part of the machine is an implement, the second part of the machine is one of a frame or a moving part operatively connect to the frame, and the piston rod includes an aperture, wherein the aperture of the piston rod is coupled the implement and the mechanical wear occurs at the aperture of the piston rod.
Muller teaches a method for identifying the wear of a mechanical actuator of a work vehicle (see col. 2, line 29; see also claims 1-5, identification of wear in a wheel loader), the first part of the machine is an implement (7), the second part of the machine is one of a frame or a moving part operatively connected to the frame (5), and the piston rod includes an aperture (see Fig. 1, actuators 13/15 have piston rods with apertures as shown), wherein the aperture of the piston rod is coupled to the implement and the mechanical wear occurs at the aperture of the piston rod (see Fig. 1, actuators 17/19 couple the implement 7 to the frame 5).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Machulo as modified by Romkee above such that it was applied to the structural connections described by Muller, including wear determination at the aperture of the piston rod. This would allow for the method of Machulo as modified by Romkee above to reduce the repair costs of the system of Muller by preventing unnecessary maintenance as suggested by Machulo (see [0005]). 

Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Machulo, and further in view of Romkee.

claim 9, Muller teaches a work vehicle (see Figure 1, wheel loader 1) comprising: a first part (7) and a second part (5), the first part configured to move with respect to the second part, wherein the first part is displaced from the second part at a minimum distance, at a maximum distance, and at locations therebetween (see Fig. 1, wherein the Examiner interprets the first part 7 and second part 5 move with respect to one another and have minimum and maximum separations); a hydraulic actuator (13, 15) including a sensor (see col. 3, lines 31-38, RF sensor), an actuator body (103), and an actuator arm (105), wherein the actuator arm is operatively connected to the first part and the actuator body is operatively connected to the second part (see Fig. 1, connections of first part 7, second part 5, and actuators 13/15); a user control device operatively connected to the hydraulic actuator and configured to transmit a first command signal to move the actuator arm of the hydraulic actuator with respect to the actuator body (see Fig. 1, wherein the Examiner interprets that the vehicle has a user control device known in the art for controlling movement of the actuator arms);an electronic user interface configured to provide status information of the work vehicle (see col. 4, lines 10-20; see also claim 7, information display located in the cab); and an electronic control unit operatively connected to the sensor, to the user control device, and to the electronic user interface (see claim 6, discussion of service diagnostic requirement system), the electronic control unit including a processor and a memory (see col. 4, line 16, microprocessor; see also col. 4, line 16, memory).
Muller fails to specifically teach that the memory is configured to store program instructions and the processor is configured to execute the stored program instructions to: identify, with the sensor, a starting location of the actuator arm with respect to the actuator body when the first part and the second part are at the maximum distance; identify, with the sensor, an operating location of the actuator arm with respect to the actuator body when the actuator arm moves the first part to the maximum distance from the second part; identify a difference value by comparing the operating 
Machulo teaches a method for identifying wear of a mechanical actuator (see [0008] and claim 10) having a sensor (14), a cylinder (10), and a piston rod (12) configured to extend and retract from the cylinder (see Fig. 1 and 2, retracted and extended positions, respectively), wherein the mechanical actuator is operatively connected to a first part of a machine and to a second part of the machine to move the first part with respect to the second part in response to a machine command transmitted by an electronic control module (see [0019] and [0028], wherein the Examiner has interpreted that the cylinder and piston are operated by an electronic control module), the method comprising: identifying, with the sensor, a retracted reference location of the piston rod based on a minimum distance between the first part and the second part (see [0018], [0030], and Fig. 1, retracted end position S1 correlates to the minimum distance between the first and second part attached to the cylinder and piston); identifying, with the sensor, an extended reference location of the piston rod based on a maximum distance between the first part and the second part (see [0018], [0030], and Fig. 2, extended position S2 correlates to the maximum distance between the first and second part attached to the cylinder and piston); comparing one of the retracted reference location and extended reference location to one or more threshold values to generate a comparison value (see [0009], [0033], and [0037], comparison of the actual and the expected movement, and threshold evolution occurs in the position recognition unit 26); and identifying an amount of mechanical wear experienced by one of the mechanical actuator or the machine based on the comparison value (see [0012], [0013], [0032], and [0034], wear detection unit 28 evaluates the degree of wear).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Muller with the programmed method of Machulo. This would allow for the programmable method of Machulo to reduce the repair costs of the system of Muller by preventing unnecessary maintenance due as suggested by Machulo (see [0005]).

Furthermore, Muller as modified by Machulo above fails to teach that the actuator arm is operatively connected to a first part of a machine at a first connection and to a second part of the machine at a second connection; and identifying an amount of mechanical wear at the first and second connections based on the identified difference value.
Romkee teaches a method for identifying wear of a mechanical actuator connection to a machine (see Abstract; see also Fig. 4a and 5; see also col. 6, line 1 through col. 9, line 43), the mechanical actuator having a sensor (10), a cylinder (56), and a piston rod (66), wherein the mechanical actuator is connected to a first part of a machine at a first connection (see Fig. 4b, connection point 78 to crank shaft of vehicle), and identifying an amount of mechanical wear experienced by one of the mechanical actuator of the machine at the first and second connections (see col. 8, line 7-67, mechanical wear determined based on evaluation of the position of the piston as described).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Muller as modified by Machulo such that the mechanical wear of the connection points were determined based on the position of the piston relative to the cylinder as described by Romkee. This allows for the determination of wear at the connection points without disassembling the machinery as described by Romkee (see col. 1, lines 36-46).

Regarding claim 10, Muller as modified by Machulo and Romkee above teaches all of the limitations of claim 9.
Furthermore, Muller teaches that the processor is further configured to execute the stored program instruction to: compare the identified amount of wear to a threshold value; and based on the 
Muller as modified by Machulo above fails to teach identifying excessive wear of one of the hydraulic actuator or of the parts of the machine at the first and second connections.
However, as described above, Romkee teaches a method for identifying wear of a mechanical actuator connection to a machine (see Abstract; see also Fig. 4a and 5; see also col. 6, line 1 through col. 9, line 43), the mechanical actuator having a sensor (10), a cylinder (56), and a piston rod (66), wherein the mechanical actuator is connected to a first part of a machine at a first connection (see Fig. 4b, connection point 78 to crank shaft of vehicle), and identifying an amount of excessive mechanical wear experienced by one of the mechanical actuator of the machine at the first and second connections (see col. 8, line 7-67, mechanical wear determined based on evaluation of the position of the piston as described).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Muller as modified by Machulo such that the mechanical wear of the connection points were determined based on the position of the piston relative to the cylinder as described by Romkee. This allows for the determination of wear at the connection points without disassembling the machinery as described by Romkee (see col. 1, lines 36-46).

Regarding claim 11, Muller as modified by Machulo and Romkee above teaches all of the limitations of claims 9 and 10.
Furthermore, Muller teaches that the processor is further configured to execute the stored program instructions to transmit a wear alert signal configured to identify the excessive wear, wherein the wear alert signal is transmitted to an alert device (see col. 4, lines 10-44, discussion of error/alert generation based on comparisons of sensor values to various thresholds).

Regarding claim 12, Muller as modified by Machulo and Romkee above teaches all of the limitations of claims 9, 10, and 11.
Furthermore, Muller teaches that the first part is an implement and the second part is a fixed part of the vehicle (see Fig. 1, first part implement 7 and second part frame 5).

Regarding claim 13, Muller as modified by Machulo and Romkee above teaches all of the limitations of claims 9, 10, and 11.
Furthermore, Muller teaches that the first part is an implement and the second part is a movable part of the vehicle (see Fig. 1, first part implement 7 and second part is frame 5 that moves), wherein the movable part is operatively connected to the user control device, wherein the user control device is configured to transmit a second command signal to move the second part with respect to a frame of the vehicle.

Regarding claim 14, Muller as modified by Machulo and Romkee above teaches all of the limitations of claim 9.
Furthermore, Muller teaches that the processor is further configured to execute the stored program instructions to identify an amount of mechanical wear experienced by the actuator arm (see claim 6, service requirement determined based on the fault or wear of the cylinder/rod).

Regarding claim 15, Muller as modified by Machulo and Romkee above teaches all of the limitations of claims 9 and 14.
Furthermore, Muller teaches that the first part is an implement (7) and the second part is one of a work vehicle frame or a work vehicle part (5).

Regarding claim 16, Muller as modified by Machulo and Romkee above teaches all of the limitations of claims 9 and 14.
Muller as modified by Machulo and Romkee above fails to specifically teach that the processor is further configured to execute the stored program instructions to identify, with the sensor, a second starting location of the actuator arm with respect to the actuator cylinder when the first part and the second part are at the minimum distance.
However, Machulo further teaches that the processor is further configured to execute the stored program instructions to identify, with the sensor, a second starting location of the actuator arm with respect to the actuator cylinder when the first part and the second part are at the minimum distance (see [0009], [0030], [0033], [0037], comparison of actual and expected movement to determine if the piston is in a position corresponding to the end/starting positions S1, S2).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the device of Muller as modified by Machulo and Romkee above with the programmed method of Machulo. This would allow for the programmable method of Muller as modified by Machulo and Romkee above to reduce the repair costs of the system of Muller by preventing unnecessary maintenance due as suggested by Machulo (see [0005]).

Regarding claim 17, Muller as modified by Machulo and Romkee above teaches all of the limitations of claims 9 and 10.
Muller as modified by Machulo and Romkee above fails to specifically teach the processor is further configured to execute the stored program instructions to identify, with the sensor, a second operating location of the actuator arm with respect to the cylinder when the actuator arm moves the first part to the minimum distance from the second part.
Machulo further teaches that the processor is further configured to execute the stored program instructions to identify, with the sensor, a second operating location of the actuator arm with respect to the cylinder when the actuator arm moves the first part to the minimum distance from the second part (see [0009], [0030], [0033], [0037], comparison of actual and expected movement to determine if the piston is in a position corresponding to the end/starting positions S1, S2).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the device of Muller as modified by Machulo and Romkee above with the programmed method of Machulo. This would allow for the programmable method of Muller as modified by Machulo and Romkee above to reduce the repair costs of the system of Muller by preventing unnecessary maintenance due as suggested by Machulo (see [0005]).

Regarding claim 18, Muller as modified by Machulo and Romkee above teaches all of the limitations of claims 9, 10, and 17.
Muller as modified by Machulo and Romkee above fails to specifically teach that the processor is further configured to execute the stored program instructions to identify a second difference value by comparing the second starting location to the second operating location to identify a second amount of mechanical wear.
However, Machulo further teaches that that the processor is further configured to execute the stored program instructions to identify a second difference value by comparing the second starting location to the second operating location to identify a second amount of mechanical wear (see [0009], [0030], [0033], [0037], comparison of actual and expected movement to determine if the piston is in a position corresponding to the first or second end/starting positions S1, S2).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the device Muller as modified by Machulo and Romkee above with the programmed method of Machulo. This would allow for the programmable method of Muller as modified by Machulo and Romkee above to reduce the repair costs of the system of Muller by preventing unnecessary maintenance due as suggested by Machulo (see [0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855